         Case 4:19-cv-05210-RMP         ECF No. 271   filed 12/11/20   PageID.6368 Page 1 of 5




       JEFFREY BOSSERT CLARK
     1 Acting Assistant Attorney General
       WILLIAM D. HYSLOP
     2
       United States Attorney
     3 ALEXANDER K. HAAS
       Branch Director
     4 ERIC J. SOSKIN
       Senior Trial Counsel
     5 KERI L. BERMAN
       KUNTAL V. CHOLERA
     6 JOSHUA M. KOLSKY, DC Bar No. 993430
       JASON C. LYNCH
     7
       Trial Attorneys
     8 United States Department of Justice
,      Civil Division, Federal Programs Branch
     9
       Attorneys for Defendants
    10

    11                            UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON
    12
                                           AT SPOKANE
    13 STATE OF WASHINGTON, et al.,

    14
                                   Plaintiffs,             No. 4:19-cv-5210-RMP
    15
                            v.                            REPORT PURSUANT TO MAY 13,
    16                                                    2020 ORDER
       UNITED STATES DEPARTMENT OF
    17 HOMELAND SECURITY, et al.,

    18                             Defendants
    19

    20

    21

    22

         REPORT PURSUANT TO                                                 U.S. DEPARTMENT OF JUSTICE
         MAY 3, 2020 ORDER                                              1100 L St. NW, Washington, DC, 20003
         NO. 4:19-CV-05210-RMP                                                                (202) 353-0533
     Case 4:19-cv-05210-RMP      ECF No. 271     filed 12/11/20   PageID.6369 Page 2 of 5




 1          Defendants respectfully submit this report pursuant to the Court’s May 13, 2020

 2 Order Denying in Part and Granting in Part Defendants’ Motion to Stay Discovery Order

 3 re: Privilege Log (“Order”). ECF No. 219. The Court ordered Defendants to produce a

 4 privilege log pertaining to Defendants’ administrative record on a rolling basis starting

 5 on June 12, 2020. Id. at 6. The Court further ordered Defendants to make reports to the

 6 Court and Plaintiffs every other Friday, on their progress toward completion of the

 7 privilege log. Id.

 8          Notifying Custodians of Obligation to Preserve Documents

 9          First, the Court ordered Defendants to report on their progress in “notifying

10 potential custodians of their obligation to preserve potentially relevant documents, even

11 if assertedly privileged[.]” Order at 6. As discussed in Defendants’ June 12, 2020 report,

12 Defendants have notified all potential custodians of their obligation to preserve

13 potentially relevant documents, even if assertedly privileged.

14          Segregating Privileged Documents for Review

15          Second, the Court ordered Defendants to report on their progress in “segregating

16 all assertedly privileged documents for review.” Order at 6.

17          As reported previously, Defendants believe they have collected all necessary

18 emails and other electronic documents for the privilege review. Although electronic

19 records are expected to constitute the vast majority of documents subject to the Court’s

20 Order, it is possible that there could be paper documents that do not also exist in electronic

21 form. At this time, due to the COVID-19 crisis and the telework status of most agency

22 personnel, Defendants cannot determine whether there are any paper documents that will
     REPORT PURSUANT TO                               1                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                           1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                              (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 271    filed 12/11/20   PageID.6370 Page 3 of 5




 1 need to be collected, as those documents are physically located in agency offices and are

 2 therefore currently inaccessible.

 3          Logging Privileged Documents

 4          Third, the Court ordered Defendants to report on their progress in logging

 5 privileged documents pursuant to Fed. R. Civ. P. 26(b)(5)(A). Order at 6. As of

 6 December 11, 2020, 49,439 documents have been batched for review in the DOJ

 7 document review platform and all of those documents have undergone an initial review.

 8 3,965 of the documents require final review by agency counsel and, as necessary, by

 9 counsel at the Department of Justice. The documents awaiting final level review include

10 many documents that contain third party equities and which Defendants expect to include

11 in future installments of the privilege log after consulting with the appropriate third

12 parties. Similarly, some of the documents that underwent final review since the last status

13 report contain third party equities and require consultation with third parties. 711

14 documents are currently listed on the privilege log.

15
     Dated: December 11, 2020              Respectfully submitted,
16

17                                         JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General
18
                                           WILLIAM D. HYSLOP
19                                         United States Attorney
20                                         ALEXANDER K. HAAS
                                           Branch Director
21

22                                            /s/ Joshua M. Kolsky
     REPORT PURSUANT TO                             2                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                         1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                            (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 271   filed 12/11/20   PageID.6371 Page 4 of 5




                                       ERIC J. SOSKIN
 1                                     Senior Trial Counsel
                                       KERI L. BERMAN
 2
                                       KUNTAL V. CHOLERA
 3                                     JOSHUA M. KOLSKY, DC Bar No. 993430
                                       JASON C. LYNCH
 4                                     Trial Attorneys
                                       United States Department of Justice
 5                                     Civil Division, Federal Programs Branch
                                       1100 L Street NW
 6                                     Washington, D.C. 20005
                                       Tel: (202) 305-7664
 7
                                       Fax: (202) 616-8460
 8                                     Joshua.kolsky@usdoj.gov

 9                                     Attorneys for Defendants

10

11

12

13

14

15

16

17

18

19

20

21

22
     REPORT PURSUANT TO                          3                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                      1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 271    filed 12/11/20   PageID.6372 Page 5 of 5




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on December 11, 2020, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system, which will send notification of

 4 such filing to all users receiving ECF notices for this case.

 5
                                           /s/ Joshua Kolsky
 6                                         JOSHUA KOLSKY
                                           United States Department of Justice
 7                                         Civil Division, Federal Programs Branch
                                           1100 L Street, NW
 8                                         Washington, D.C. 20005
 9                                         Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22
